       Case 4:20-cv-03430 Document 1 Filed on 10/05/20 in TXSD Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                §
 LORIE DUFF                                     §
     Plaintiff,                                 §
                                                §
 vs.                                            §
                                                §                  C.A. 4:20-cv-3430
 FRONTIER AIRLINES, INC. AND                    §
 ABM AVIATION, INC.                             §
     Defendants.                                §
                                                §

             DEFENDANT ABM AVIATION, INC.’S NOTICE OF REMOVAL

        Defendant ABM Aviation, Inc. (“Defendant”) files this Notice of Removal to the United

 States District Court for the Southern District of Texas, Houston Division pursuant to 28 U.S.C.

 §§ 1441, 1446 and Local Rule 81, and hereby remove this action from the 125th Judicial District

 Court of Harris County, Texas, respectfully showing as follows:

                                     I.     NATURE OF ACTION

        1.      This is a personal injury action in which plaintiff seeks recovery for alleged

 bodily injuries purportedly sustained on or about March 5, 2020, while deplaning an aircraft at

 George Bush Intercontinental Airport (“IAH”) in Houston, Texas.

        2.      Complete diversity exists between the Plaintiff and Defendants.

        3.      All Defendants consent to removal.


                               II.        REMOVAL JURISDICTION

        4.      Defendant timely filed this Notice of Removal within 30-days of receipt of

 information that the case is removable pursuant to 28 U.S.C. § 1446(b)(3).

        5.      The United States District Court for the Southern District of Texas possesses

FEDERAL NOTICE OF REMOVAL                                                                           1
      Case 4:20-cv-03430 Document 1 Filed on 10/05/20 in TXSD Page 2 of 4




 jurisdiction because of diversity jurisdiction under 28 U.S.C. § 1332 and this Court is the proper

 Court in which to remove this action because this district and division embrace the place in

 which the removed action was pending. See 28 U.S.C. § 124(b)(2).

           6.    The Plaintiff for purposes of removal is resides in Montgomery County, Texas

 as may be determined from Plaintiff’s Original Petition.

           7.    At the time the Petition was filed, and at the time of removal, Frontier Airlines,

 Inc. was and is a corporation incorporated and existing under the laws of the State of Delaware,

 with its principal place of business at its headquarters in Denver, Colorado.

           8.    At the time the Petition was filed, and at the time of removal, ABM Aviation,

 Inc. was and is a corporation incorporated and existing under the laws of the State of Georgia,

 with its principal place of business at its headquarters in Atlanta, Georgia.

           9.    Plaintiff’s Original Petition seeks monetary damages over $200,000 satisfying

 the amount in controversy provision of 28 U.S.C. § 1332(a). See Plaintiff’s Original Petition

 page 2.

           10.   Accordingly, this Court has original jurisdiction pursuant to 28 U.S.C. §1332 and

 may be removed to this Court by United pursuant to 28 U.S.C. §1441(b).

           11.   Defendants have complied with all applicable provisions of 28 U.S.C. §1441 and

 §1446, the applicable Federal Rules of Civil Procedure, and the Local Rules of this Court.

           12.   Pursuant to Local Rule 81, copies of all required documents are attached to this

 Notice of Removal as follows:

                 a.     Exhibit A – Civil Cover Sheet;

                 b.     Exhibit B – Index of Matters Being Filed;

                 c.     Exhibit C – Case Docket Sheet;

FEDERAL NOTICE OF REMOVAL                                                                             2
      Case 4:20-cv-03430 Document 1 Filed on 10/05/20 in TXSD Page 3 of 4




                d.      Exhibit D – Plaintiff’s Original Petition and Request for Disclosure;

                e.      Exhibit E – Proof of Service for Frontier Airlines, Inc. (Process);

                f.      Exhibit F – Proof of Service for ABM Aviation, Inc. (Process);

                g.      Exhibit G – Defendants Frontier Airlines, Inc. and ABM
                        Aviation, Inc.’s Original Answer and Affirmative Defenses;

                h.      Exhibit H – List of All Counsel of Record.

        13.     Defendants will give written notice of this filing as required by 28 U.S.C. §
                1446(d).

        14.     A copy of this notice will be filed with the clerk of the 125th Judicial District

 Court of Harris County, Texas as required by 28 U.S.C. § 1446(d).

                                       III.    CONCLUSION

        WHEREFORE, Defendant ABM Aviation, Inc. respectfully requests that this action

 proceed in this Court as an action properly removed to it.

                                              Respectfully submitted,

                                              ROSE LAW GROUP PLLC

                                              /s/ Marc Michael Rose___________
                                              Marc Michael Rose
                                              State Bar No. 24098350
                                              777 Main Street, Suite 600
                                              Ft. Worth, Texas 77024
                                              Telephone: (817) 887-8118
                                              Facsimile: (817) 887-8001
                                              E-mail: marc@roselg.com
                                              COUNSEL FOR DEFENDANT ABM
                                              AVIATION, INC.




FEDERAL NOTICE OF REMOVAL                                                                           3
      Case 4:20-cv-03430 Document 1 Filed on 10/05/20 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

       This is to certify that on October 5, 2020, a true and correct copy of the foregoing document
was served by electronic service on:

Kevin A. Forsberg
THE FORSBERG LAW FIRM, P.C.
15899 Hwy 105 West
Montgomery, Texas 77356
Telephone: (936) 588-6226
Facsimile: (936) 588-6229
E-mail: kevin@forsberglaw.net
COUNSEL FOR PLAINTIFF

Patrick J. Comerford
Rigby Slack Lawrence Berger Akinc Pepper & Comerford
3500 Jefferson Street, Ste. 330
Austin, Texas 78731
Telephone: (512) 782-2054
E-mail: pcomerford@rigbyslck.com
COUNSEL FOR DEFENDANT FRONTIER AIRLINES, INC.

                                                     /s/ Marc Michael Rose_______
                                                     Marc Michael Rose




FEDERAL NOTICE OF REMOVAL                                                                         4
